Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1–20 have been submitted for examination.  
Claims 1–20 have been examined and rejected. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of U.S. Patent No. 10,085,065.
US 17/752,174  Claim 1
US 10,085,065 Claim 1
A television having an Internet browsing function, the television comprising: a network interface configured to access the Internet; a display; a memory; 
A display device comprising: a tuner configured to receive a broadcast signal comprising at least one broadcast program; a network interface configured to connect to the Internet; a display module; and a controller configured to: 
a user interface configured to receive command signals from a remote controller; and a controller configured to:

access a first webpage through a web-browser, store, in the memory, a first URL of the first webpage and a first accessed screen of the first webpage accessed by the television, 
receive a request for accessing a first webpage on the Internet from a remote controller, control the display module to display a main screen of the accessed first webpage in the first area,
access a second webpage through the web-browser, store, in the memory, 
receive a request for accessing a second webpage on the Internet from the remote controller,
a second URL of the second webpage and a second accessed screen of the second webpage accessed by the television,
control the display module to display a main screen of the accessed second webpage in the first area,
display a broadcast program in a first area,
control the display module to display the received broadcast program in a first area,
wherein the broadcast program is received via the network interface, an external device interface or a tuner, while displaying the broadcast program in the first area,
and control the display module to display the main screen of the first webpage in the first area,
display a thumbnail list in a second area, wherein the thumbnail list includes a first thumbnail generated from the first accessed screen and a second thumbnail generated from the second accessed screen,
receive a request for displaying a list from the remote controller, display the list in a second area according to the request, 
wherein the second area is within a portion of the first area in which the broadcast program is displayed, and the second area overlaps with the first area, and display,
wherein the second area is within the first area, and
the first webpage on an entire screen of the display through the web-browser, based on the first URL stored in the memory in response to a command signal for selecting the first thumbnail.
wherein the list comprises a first thumbnail corresponding to the first webpage and a second thumbnail corresponding to the second webpage, receive a request for selecting the first thumbnail in the list.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,085,065. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Instant claims 2–20 contain similar limitations as patented claims 2–20 and are rejected for similar reasons. 

Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–21 of U.S. Patent No. 11,388,479.
US 17/752,174  Claim 1
US 11,388,479 Claim 1
A television having an Internet browsing function, the television comprising: a network interface configured to access the Internet; a display; a memory; 
A television having an Internet browsing function, the television comprising: a network interface configured to access the Internet; a display module; a memory; 
a user interface configured to receive command signals from a remote controller; and a controller configured to:
a user interface configured to receive command signals from a remote controller; and a controller configured to: 
access a first webpage through a web-browser, store, in the memory, a first URL of the first webpage and a first accessed screen of the first webpage accessed by the television, 
access a first webpage through a web-browser, store, in the memory, a first URL of the first webpage and a first accessed screen of the first webpage accessed by the television, 
access a second webpage through the web-browser, store, in the memory, 
access a second webpage through the web-browser, store, in the memory, 
a second URL of the second webpage and a second accessed screen of the second webpage accessed by the television,
a second URL of the second webpage and a second accessed screen of the second webpage accessed by the television, 
display a broadcast program in a first area,
display a broadcast program in a first area,
wherein the broadcast program is received via the network interface, an external device interface or a tuner, while displaying the broadcast program in the first area,
wherein the broadcast program is received via the network interface, an external device interface or a tuner, while displaying the broadcast program in the first area, 
display a thumbnail list in a second area, wherein the thumbnail list includes a first thumbnail generated from the first accessed screen and a second thumbnail generated from the second accessed screen,
display a thumbnail list in a second area, wherein the thumbnail list includes a first thumbnail generated from the first accessed screen and a second thumbnail generated from the second accessed screen, 
wherein the second area is within a portion of the first area in which the broadcast program is displayed, and the second area overlaps with the first area, and display,
wherein the second area is within a portion of the first area in which the broadcast program is displayed, and the second area overlaps with the first area, and display, 
the first webpage on an entire screen of the display through the web-browser, based on the first URL stored in the memory in response to a command signal for selecting the first thumbnail.
the first webpage in the web-browser, based on the first URL stored in the memory in response to a command signal for selecting the first thumbnail, 

wherein the second thumbnail corresponds to the second webpage most recently accessed by the television and the first thumbnail corresponds to the first webpage accessed right before the second webpage.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,388,479. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Instant claims 2–20 contain similar limitations as patented claims 2–21 and are rejected for similar reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426